Citation Nr: 0426896	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  94-32 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for chronic pelvic 
pain to include pelvic inflammatory disease and adenomyosis, 
and chronic vaginitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty October 1982 to May 1989, 
and from February 1991 to September 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

This case was previously before the Board in September 1996, 
when it was remanded for further development.  In December 
1998, the case was again before the Board when an additional 
10 percent evaluation was awarded for right knee 
patellofemoral arthritis with osteoarthritis with painful 
motion, but claims for an evaluation in excess of 20 percent 
for moderate impairment of the right knee, and for an 
evaluation in excess of 10 percent for left tibial plateau 
fracture manifested by patellofemoral arthritis were denied.  
The claim for an increased evaluation for pelvic inflammatory 
disease was remanded again for further development.  The case 
has been returned to the Board further appellate review. 

The September 2003 VA examination report shows diagnosis of 
mild stress incontinence.  A claim for this disability is 
inferred and referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of the claim, 
and adequately notified the veteran of the evidence necessary 
to substantiate the claim for an increased evaluation 
addressed in this decision.

2.  Medical evidence shows that the veteran's chronic pelvic 
pain to include pelvic inflammatory disease and adenomyosis, 
and chronic vaginitis was manifested to a severe degree, as 
chronic residuals of infections, burns, chemicals, or foreign 
bodies prior to May 22, 1995, and is currently manifested by 
symptoms that are not controlled by continuous treatment, 
from May 22, 1995.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for chronic pelvic 
pain to include pelvic inflammatory disease and adenomyosis, 
and chronic vaginitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.116, Diagnostic Code 
7611 (1993 through 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of this appeal, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claim by means of the discussions in the original rating 
decision, the statement of the case, the Board's Remands of 
September 1996 and December 1998, and the supplemental 
statements of the case.  Specifically, in those documents, 
the appellant has been told that she needed to submit 
evidence supporting her assertions that her gynecological 
disability was more disabling than currently rated.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA in January 2004 which spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  The VA also informed the appellant that it 
would request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that during the course of this 
appeal, the veteran has undergone numerous examinations of 
her gynecological condition in order to determine the nature 
and extent of the disability.  Such an examination was last 
performed in September 2003, with addendum provided after 
review of the records in November 2003.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examinations 
of the veteran and the Board's remand instructions.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express her opinion with respect to her claim.  
The VA has obtained or has requested that the veteran submit 
all known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone examinations so 
that the VA would have a complete picture of the veteran's 
gynecological condition.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified her of her statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the letter, dated January 2004, did 
request a response within 60 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  Notwithstanding the 
conflict, the veteran's accredited representative and the 
veteran did provide additional argument and additional 
evidence was received after that deadline, that information 
was readily accepted by the VA, and the representative 
indicated that the claim was ready for Board adjudication.

An amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. 
§  ____).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.




There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  In a letter to 
the veteran, dated in January 2004, along with the statement 
of the case, the Board's Remands, and the various 
supplemental statements of the case, the RO informed her of 
what information she needed to establish entitlement to an 
increased evaluation.  The veteran was further told that she 
should send to the RO information describing additional 
evidence or the evidence itself.  While the notice the AOJ 
provided to the appellant in January 2004 was given after the 
initial AOJ adjudication of the claims, the notice was 
provided by the RO prior to the transfer of the appellant's 
case to the Board, and the content of that notice and various 
duty to assist letters, along with the statement of the case 
and supplemental statements of the case, fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  The January 2004 letter 
satisfies the VCAA content-complying notice, after which the 
case was readjudicated and a supplemental statement of the 
case was provided to the veteran.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for her and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statements of 
the case, and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing an increased rating.  She has, by information 
letters, a rating decision, a statement of the case and 
supplemental statements of the case, been advised of the 
evidence considered in connection with her appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The veteran was initially service-connected for a 
gynecological condition then described as pelvic inflammatory 
disease in a July 1989 rating decision, based on service 
medical records that showed the veteran was in a motor 
vehicle accident during active service.  Subsequently, she 
had a miscarriage, and underwent a bilateral tubal ligation.  
Service medical records further revealed diagnoses of pelvic 
inflammatory disease, and identified cystic areas in her 
uterus and on the right ovary.  A zero percent evaluation was 
assigned effective the day following her release from active 
service, in 1989.

The veteran appealed the evaluation then assigned and, in 
October 1989, underwent VA examination.  The report is of 
record and shows complaints of recurrent infections occurring 
at least twice monthly.  She further reported she experienced 
severe menstrual cramps monthly, with vaginal discharge and 
lower back pain, and occasional nausea but no vomiting.  
Examination revealed increased, thin white vaginal discharge, 
normal cervix and uterus with no masses, and no Trichomonas 
vaginalis organisms.  The cervical median was mildly tender.  
The examiner recorded an impression of probable trichomonal 
vaginitis and requested an ultrasound.  Results of the 
ultrasound reflected findings of uterus and ovaries within 
normal limits with unremarkable echo pattern.  A small amount 
of fluid was found collected in the cul-de-sac, which the 
examiner opined was probably related to the rupture of a 
small cyst.

Based on this medical evidence, the RO assigned a 10 percent 
evaluation for recurrent pelvic inflammatory disease, 
effective in May 1989.  

In February 1991, the veteran was recalled to active duty and 
served in support of Desert Storm/Desert Shield.  In January 
1992, following her return from active duty, she filed the 
claim that is the basis for the current appeal, and indicated 
that she had required surgery for her service-connected 
pelvic inflammatory disease.

Private medical records dated in January 1991 reflect that 
the veteran then reported with complaints of lower abdominal 
pain, worse on the left.  Examination found the uterus to be 
anteverted, thickened, and tender with left adnexal 
tenderness.  The examiner diagnosed chronic pelvic pain with 
dysmenorrhea and menorrhagia, rule out adenomyosis and 
endometriosis.  She underwent dilation and curettage, and 
laparoscopy.  During the procedure, the examiner found that 
the uterus had been symmetrically enlarged about eight weeks, 
consistent with hypertrophy and intramural fibroids, with 
peritubal adhesions at the site of the previous tubal 
ligation.  Accordingly, in an April 1992 rating decision, the 
RO granted a temporary total evaluation under 38 C.F.R. 
§ 4.30, from January 1991.  Effective in March 1991, the RO 
resumed the 10 percent evaluation for recurrent pelvic 
inflammatory disease, postoperative.

In December 1992, she again underwent VA examination.  The 
report shows continued complaints of irregular and heavy 
menstrual cycles following the inservice accident and tubal 
ligation.  She did not complain of cramping, but noted that 
she passed clots.  She reported being treated for a urinary 
tract infection.  The examiner noted no findings of cervical 
prolapse.  The uterus was found to be deep and slightly 
irregular with some tenderness on movement.  There was no 
thickening in the adnexa or cul de sac.  Results of pap smear 
evidenced superficial and intermediate squamous cells with 
inflammatory background.  Neutrophils were seen in small 
groups with some cells showing a Doderlein's cytolysis and 
others showing inflammatory atypia.  Trichomonas organisms 
were present but no dysplasia.  

In an April 1993 rating decision, the RO revised the previous 
decision to take into account the veteran's active service, 
effectuating the 100 percent evaluation under 38 C.F.R. 
§ 4.30 from January 1991, showing active duty from February 
to September 1991, and resuming 10 percent for her disability 
from the day after her discharge from active service in 
September 1991.

Further examination was conducted in September 1993.  At this 
time, the veteran reported continuing episodes of pelvic 
inflammatory disease with chronic vaginal yeast infections 
and at least two urinary tract infections in the past year, 
for which she was treated with multiple antibiotics, 
including an intramuscular injection of antibacterial agents.  
She complained of tenderness and chronic vaginal discharge.  
The examiner found mild suprapubic tenderness and bilateral 
adnexal tenderness.  Results of ultrasound evidenced a uterus 
within normal limits without fibroids, normal endometrium, 
and no significant free fluid in the pelvis or cul de sac.  
There were some myometrial, highly echogenic focal areas 
suggesting calcification, possibly in the small arteries.  
Both ovaries were normal with typical cysts.  The examiner 
could not exclude adenomyosis, and a diagnosis of history of 
recurrent pelvic inflammatory disease, chronic urinary tract 
infections, and vaginal yeast infections was recorded.

Pursuant to the September 1996 Board remand, the RO obtained 
additional treatment records and proffered the veteran 
additional examination.  VA treatment records show complaints 
of irregular periods, heavy bleeding, and pain.  Examination 
revealed an irregular uterus and possible fibroids. In July 
1997, she again underwent VA examination.  She reported a 
history of at least three episodes of pelvic inflammatory 
disease, recurrent Chlamydia infections, and chronic 
vaginitis with pain.  The examiner noted objective 
observations of normal vaginal mucous, minimal erosion of the 
cervix, and a slightly enlarged, mobile, firm and nontender 
uterus without adnexal mass or tenderness.  The examiner 
diagnosed chronic pelvic inflammatory disease and a history 
of chronic vaginitis and pelvic pain.  

In December 1998, this issue was again remanded for further 
development, to include further examination, with clinical 
tests.  Accordingly, the veteran underwent further 
examination in June 1999.  The examination report shows 
additional complaints of recurrent bacterial vaginosis and 
deep dyspareunia.  The examiner observed the vaginal vault 
and cervix to be free of lesions.  Discharge was normal.  The 
uterus was top normal in size to six weeks' with regular 
contour, mid-zonal and nontender.  Adnexal areas were free of 
mass or excessive tenderness.  The report shows an impression 
of continuous history of pelvic inflammatory disease, poorly 
documented by objective evidence.  Upon reviewing the claims 
file, the examiner noted that the diagnosis of pelvic 
inflammatory disease had not apparently, in the veteran's 
case, been made objectively.  Notwithstanding, the record did 
evidence diagnoses of pelvic pain, dysmenorrhea, menorrhagia 
with findings of peritubal adhesions and a mildly enlarged 
uterus.  The examiner further opined that he was not 
convinced that pelvic inflammatory disease was, in fact, 
present, but acknowledged that the veteran's occasional 
episodes of pelvic pain did require that she take time away 
from otherwise full-time employment.  The cause of this pain, 
the examiner noted, he couldn't at present state, and 
recommended further documentation and testing.  The 
examination report is not complete.

In October 2001, the veteran required a third surgery for 
pelvic pain, menorrhagia, a fibroid uterus, and a cul-de-sac 
cyst.  Hysteroscopy, dilation and cuterrage, and laparoscopy 
with excision of cul-de-sac cyst were performed.  The uterus 
was found to be enlarged with submucous fibroids.  Two clear 
wall cysts were found in the cul-de-sac posterior to the 
cervix.  They were excised and removed with great difficulty.  
The ovaries were found to be normal.  Accordingly, in a July 
2002 rating decision, the RO granted a temporary total 
evaluation under 38 C.F.R. § 4.30, from October 2001.  
Effective in December 2001, the RO resumed the 10 percent 
evaluation for recurrent pelvic inflammatory disease, 
postoperative.

In September 2003, the veteran underwent a final VA 
examination.  The purposes of this examination were to follow 
up on the recommendations for further testing made by the VA 
examiner in June 1999.  The report shows that the veteran 
complained of severe dysmenorrheal causing her to be 
bedridden for the first two days.  The pain was on a scale of 
10 of 10.  Bleeding was very heavy, and she also experienced 
dyspareunia and generalized pelvic pain, especially on pelvic 
examination.  She further reported chronic bacterial 
vaginosis infections occurring monthly, and mild stress 
incontinence with coughing and sneezing.  Objective 
examination revealed a well-rugated vagina with slight 
descent of the urethra with some hypermobility.  The cervix 
was absent lesions.  The uterus was slightly enlarged, 10-12 
weeks, and extremely tender.  The adnexa were also extremely 
tender but no masses were detected.  The examiner diagnosed 
generalized pelvic pain, dysmenorrheal, dyspareunia, and 
severe menorrhagia.

After a complete review of the veteran's claims file, the 
examiner offered an addendum in November 2003.  In pertinent 
part, the examiner noted that the diagnosis of pelvic 
inflammatory disease had apparently been made as a purely 
clinical diagnosis.

Pelvic inflammatory disease can include 
many entities.  Oftentime, gonorrhea, 
Chlamydia or other infections are not 
detected.  The patient will present 
clinically with exquisite tenderness of 
the uterus and ovaries.  I did find 
reference in her records in November 1984 
that she had clinical PID with exquisite 
tenderness to manipulation of the cervix.  
Other instances include diagnosis of mild 
PID in March 1988 and clinical PID on 
examination December 1988.  In all 
instances, she appears to have been 
treated with antibiotics.

Somewhat complicating this picture is the 
fact that other gynecologic conditions 
can mimic PID.  In February of 1984, she 
complained of severe dysmenorrhea and 
this appears to be a constant theme 
throughout her medical evaluation.  It 
was treated on occasion with oral 
contraceptives.  Severe dysmenorrhea can 
mimic PID but could also be caused by 
endometriosis, adenomyosis or just simply 
menstrual cramps.

A review of her laboratory work reveals 
no instances of gonorrhea or Chlamydia 
that I can determine.  She has had 
multiple laparoscopies starting in June 
of 1988 in conjunction with a D&C for 
missed abortion.  At that time, pelvis 
was evaluated as normal.  Fallope rings 
were placed in August of 1988.  No tubal 
adhesions were noted at that time.  
However, further work by [her private 
treating physician] in January of 1991 on 
diagnostic laparoscopy revealed adhesions 
related to the placement of the fallope 
rings.  These were lysed by him in August 
of 1994.  He again laparoscoped her in 
October of 2001.  No adhesions or signs 
of sequelae or PID were noted.  It is 
possible that the patient did at one time 
have PID. It was treated early and this 
left no sequelea (sic), but again it will 
be hard to determine without any 
reasonable doubt that she actually had 
PID.  In this patient it was purely a 
clinical diagnosis.

The examiner further stated that it is his opinion that the 
veteran's current symptoms are related to her chronic 
dysmenorrhea, which may be related to menstrual flow and/or 
adenomyosis.

The examiner made a final diagnosis of chronic pelvic pain; 
suspect related to adenomyosis without signs of significant 
endometriosis or adhesive disease and chronic vaginitis.  To 
support this diagnosis, he pointed to ultrasound findings 
dated in June 2000, which revealed a slightly enlarged 
uterus, and the veteran's private treating physician's 
evaluation of a diffusely symmetrically enlarged uterus 
consistent with adenomyosis.

He recommended she undergo hysterectomy.

In essence, the RO has maintained the 10 percent evaluation 
originally awarded for the veteran's gynecological 
disability, subsequently resuming the 10 percent evaluation 
following the temporary 100 percent evaluation awarded under 
38 C.F.R. § 4.30-from January 4, 1991 to February 3, 1991 
(when the veteran again entered active service), from August 
24, 1994 to September 30, 1994, and from October 17, 2001 to 
November 30, 2001.  The veteran's claim for an increased 
evaluation was received in January 1992.  There are therefore 
three periods of time for consideration as to whether a 
higher evaluation is warranted for the service-connected 
gynecological disability:  prior to August 24, 1994, between 
October 1, 1994 and October 16, 2001, and beginning December 
1, 2001.  However, because the periods of temporary 100 
percent evaluations were awarded under 38 C.F.R. § 4.30 as a 
result of surgical treatment required for the service-
connected gynecological disability, for the purposes of this 
decision, the Board will discuss the time periods under 
consideration as one time period.

The veteran has appealed the 10 percent evaluation assigned 
her service-connected gynecological disability and contends 
that a higher evaluation is warranted therefor.  She has 
advanced contentions to the effect that her symptoms are more 
than moderate in severity, under the old criteria, and, under 
the new criteria, are not controlled even by continuous 
treatment.  For reasons described fully below, the Board 
concurs.  

The 10 percent evaluation assigned the veteran's 
gynecological disability was accorded under Diagnostic Code 
7699-7611, for pelvic inflammatory disease as rated analogous 
to vaginitis (see 38 C.F.R. § 4.27) which, prior to May 22, 
1995, directed that mild vaginitis warranted a noncompensable 
evaluation.  Vaginitis that was moderate in severity was 
afforded a 10 percent evaluation.  A higher, 30 percent, 
evaluation was not warranted unless the vaginitis was severe, 
as chronic residuals of infections, burns, chemicals, or 
foreign bodies, etc.  Effective May 22, 1995, the schedular 
criteria for evaluation of service-connected gynecologic 
conditions underwent revision.  Under the new criteria, 
effective May 22, 1995, disease, injury, or adhesions of 
female reproductive organs (diagnostic codes 7610 through 
7615, including disease or injury of the vagina, Diagnostic 
Code 7611), are rated according to a General Rating Formula.  
Under this general rating formula, symptoms that do not 
require continuous treatment are afforded a noncompensable 
evaluation.  Symptoms that require continuous treatment 
warrant a 10 percent evaluation.  Symptoms not controlled by 
continuous treatment are afforded a 30 percent evaluation.  
As with the criteria in effect prior to May 22, 1995, the 30 
percent evaluation represents the highest evaluation afforded 
under the diagnostic code.

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal.  See VAOPGCPREC 7-2003 (November 19, 2003).  The 
veteran was given notice of the revised regulations in the 
March 2004 supplemental statement of the case, thus the Board 
finds no prejudice in reviewing her claim under both the old 
and the new criteria.  See Bernard v. Brown, 4 Vet. App. 384 
(1995).

In the present case, the Board finds that neither the old nor 
the new regulations are more favorable to the veteran, as the 
Board finds it may grant the veteran's claim under both the 
old and the new regulations. 

The Board notes that the VA examiner's diagnoses in September 
and November 2003-generalized pelvic pain, dysmenorrhea, 
dyspareunia, severe menorrhagia, and chronic pelvic pain, 
suspect related to adenomyosis, and chronic vaginitis-differ 
from the pelvic inflammatory disease initially diagnosed and 
originally service-connected in 1989.  Moreover, in response 
to specific questions by the RO, the examiner offered his 
opinion that the symptoms currently manifested by the 
veteran's gynecological disability are not attributable to 
the previously diagnosed pelvic inflammatory disease.  These 
opinions were arrived at, as noted above, after a complete 
review of the veteran's claims file.

Notwithstanding, the Board notes that, rather than 
demonstrating that the veteran has no gynecological 
disability, or establishing that her service-connected 
gynecological disability has diminished, the September and 
November 2003 VA examination and addendum describe a 
gynecological condition that clearly had its onset during the 
veteran's active service, and which has been constant since 
that time.  The VA examiner noted that the diagnosis of 
pelvic inflammatory disease was a clinical one.  In contrast, 
he described her gynecological condition as starting in June 
of 1988, when she was still on active duty.  The adhesions 
that required removal in 1994 were found to be related to the 
fallope rings placed surgically in 1988, also when she was 
still on active duty.  Moreover, in describing her current 
condition, the examiner noted that medical management has 
failed, as the veteran's severe dysmenorrheal causes her to 
be bedridden the first two days of her cycle, and her pain 
remains at 10 on a scale of 10.

After careful review of the record, the Board finds that the 
veteran's symptoms have been present and consistent since her 
discharge from active service.  These symptoms are clearly 
severe in nature, manifested as chronic residuals of 
infections, burns, chemical, or foreign bodies, etc., as 
required by the old criteria (prior to May 22, 1995) and 
manifested by symptoms not controlled by continuous 
treatment, as required by the new criteria (beginning May 22, 
1995). 

Accordingly, the Board finds that the criteria are met for a 
30 percent evaluation under Diagnostic Code 7611 under both 
the old and the new criteria.  The record clearly 
demonstrates that her service-connected gynecological 
condition has required continuous treatment, to include 
prescribed medications and surgical intervention at regular 
intervals.  Yet, as equally demonstrated by the record, this 
treatment has not resulted in control of her symptoms.  

This is the highest evaluation afforded under the diagnostic 
code.  The Board has considered whether a higher evaluation 
under another diagnostic code may be warranted.  Higher 
diagnostic codes are warranted for removal of the uterus, of 
either or both ovaries; for atrophy of the ovaries; for 
prolapse of the uterus; for surgical complications of 
pregnancy involving rectocele or cystocele; for rectovaginal 
or urethral fistula; malignant growths (neoplasms) (prior to 
and beginning May 22, 1995, Diagnostic Codes 7610 through 
7627) and benign growths and endometriosis (beginning May 22, 
1995, Diagnostic Codes 7628 and 7629).  However, the evidence 
of record does not show that any of the required 
manifestations were or are present.  The medical evidence 
does not reflect that the veteran has had her uterus or 
ovaries removed, that she has sustained atrophy of the 
ovaries or prolapse or dislocation of the uterus; she has not 
been found to have a rectocele or cystocele as a surgical 
complication of pregnancy; she has not been found to manifest 
a rectovaginal or urethrovaginal fistula; and she has not 
been diagnosed with a neoplasm-malignant or benign.  
Finally, while she has been found to exhibit pelvic pain and 
heavy bleeding, and she has had adhesions excised, the 
medical evidence of record does not yet demonstrate that she 
is diagnosed with endometriosis, or that she has lesions 
involving bowel or bladder, or bowel or bladder symptoms that 
have been found to be related to her gynecological 
disability.

A claim for bladder incontinence has been referred out to the 
RO for separate consideration in the introduction, above, and 
will not here be considered.

After consideration of the evidence, the Board finds that the 
criteria for a 30 percent evaluation for the veteran's 
chronic pelvic pain to include pelvic inflammatory disease 
and adenomyosis, and chronic vaginitis, are met.  38 C.F.R. 
§ 3.102, 4.116, Diagnostic Code 7699-7611 (prior to May 22, 
1995) and Diagnose Code 7611 (beginning May 22, 1995) (2003).

The Board notes that, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the evidence does not show an 
exceptional disability picture in this case.  The veteran has 
required surgical treatment for her service-connected chronic 
pelvic pain to include pelvic inflammatory disease and 
adenomyosis and chronic vaginitis, and convalescence periods 
following the surgical treatment.  In each case, however, 
temporary total evaluations were awarded pursuant to 
38 C.F.R. § 4.30, and she was released to full employment by 
her private treating physician after this convalescent 
period.

The Board further notes that the veteran previously claimed a 
total disability rating for compensation purposes based on 
individual unemployability due to service connected 
disabilities (TDIU).  In making this claim, she argued that 
it was her bilateral knee disabilities that had precluded her 
from gainful employment.  The claim was denied in a September 
1997 rating decision.  She did not file a notice of 
disagreement with this decision.  A review of the record 
reveals that the veteran has not argued that her service-
connected gynecological disability precludes her from 
working.  Moreover, the evidence does not show that the 
impairment resulting from her service-connected chronic 
pelvic pain to include pelvic inflammatory disease and 
adenomyosis and chronic vaginitis, has alone, interfered 
markedly with her employment.  The record shows that the 
veteran has required hospitalization for her service-
connected gynecological disability.  She has been awarded 
temporary 100 percent evaluations under 38 C.F.R. § 4.30 for 
these hospitalizations in 1991, 1994, and 2001.  However, at 
each time the record shows that she was medically released to 
resume previous activities after the proscribed convalescence 
period.  Therefore, as the veteran has been fully compensated 
for the time periods during which surgical treatment was 
required to treat her service-connected gynecological 
disability, and as she has not further claimed and the record 
does not reflect additional preclusion from gainful 
employment, the evidence does not show that the impairment 
resulting solely from the service-connected chronic pelvic 
pain to include pelvic inflammatory disease and adenomyosis, 
and chronic vaginitis, alone, warrants extra-schedular 
consideration.  For the reasons noted above, the Board 
concludes that the impairment resulting from the chronic 
pelvic pain to include pelvic inflammatory disease and 
adenomyosis, and chronic vaginitis is adequately compensated 
by the 30 percent schedular evaluation awarded by this 
decision.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

A 30 percent disability rating for chronic pelvic pain to 
include pelvic inflammatory disease and adenomyosis, and 
chronic vaginitis, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



